DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argues that the amendments overcome the 112 rejections.  Applicant’s amendments have overcome most of the 112 rejections.  However, Applicant did not argue or amend claim 7 regarding “share of the revision”, and therefore the previous rejection stands.  Please see new 112 rejections for amended claims.
Applicant's arguments regarding the 102 rejection have been carefully considered and are deemed moot in view of the new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0050] of Applicant’s specification points to figure 14 for the structure of the random number generation mechanism, which includes a memory, processor, communication interface, display, and input interface.  Therefore, this is considered the corresponding structure for random number generation mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 10, and 12 recite “holding a share used for secret sharing-based multi-party computation, the share being one of shares into which original data being split, the original data being restored by combining the share held in the device with a corresponding share held in another device”.  The grammar of this limitation is confusing.  The phrases “original data being split” and “the original data being restored” makes the limitation confusing because it is not explicitly defining the function of the processor (or further limiting the system or method).  It is unclear if the data was split already and if that is part of the claim limitation, or if the data is combined, and if that is part of the claim limitation.  Is the data actually restored in the claim, or is it only able to be restored?  Clarification is needed.

Claim 12 is unclear because the preamble recites steps and it is unclear if they are part of the method or not.  Since this is a method claim, the method steps must be included as part of the method.  It is unclear what the metes and bounds of this claim are.

Claim 7 recites “the share of the revision”.   It is unclear what is meant by “the share of the revision”.  Is the revision divided into shares? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 9,230,075) in view of Gryb et al. (US 2020/0389304).
Regarding claims 1, 10, and 12, Robinson teaches a device (and corresponding system and method) comprising:
A memory for storing a program - see claim 15.
A processor for executing the program stored in the memory (see claim 15), to perform:
Holding a share used for secret sharing based multiparty computation, the share being one of shares into which original data being split, the original data being restored by combining the share held in the device with a corresponding share held in another device (Generating first and second shares of a first password, storing the first and second shares in respective second and third devices.  A client device can be authenticated and provided with the first and second portions for a given version number for reassembly of the data secret) - see abstract, claim 1, and column 2 lines 20-23.
Acquiring a number (Updating the first and second shares using a secret value) – see claim 1 and abstract.
Updating the share of the device on a basis of the acquired number (Updating the first and second shares using a secret value) – see claim 1 and abstract.
Wherein the processor updates the share of the device in a manner that an influence of the number is canceled out by combining the share of the device updated on the basis of the acquired number with the corresponding share of the another device which is updated on the basis of the number to restore the original data (A client device can be authenticated and provided with the first and second portions for a given version number for reassembly of the data secret.  The user reassembles their data by calculating K=KblueVersionN+KredVersionN) - see column 2 lines 20-23, column 7 lines 49-53, and claim 14.
In addition, regarding claims 10 and 12, Robinson teaches a plurality of devices provided in different environments each having a share - see claim 1 and figure 1.
Robinson does not teach that the number is a random number (or a random number generation mechanism for generating a random number).  
Gryb teaches a system of multiparty computation which uses a random number to reseed key portions.  Key portion reseeding can occur at a predetermined configured time interval (or manually) by generating random numbers - see [0133] - [0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robinson by making the updating number a random number (and having a mechanism to generate it), in order to increase security, based upon the beneficial teachings provided by Gryb.

Regarding claims 2 and 3, Robinson does not teach that the processor acquires an updated random number and the processor further updates the updated share of the device on a basis of the updated random number or that the random number is updated periodically, and the processor acquires the random number every time the random number is updated 
Gryb teaches a system wherein for multiparty computation, key portion reseeding happens at a regular rate (i.e., periodically)) – see [0133], [0134], [0138], and [0191].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robinson by acquiring an updated random number and updating the updated share, and doing so periodically, in order to increase security, based upon the beneficial teachings provided by Gryb.

Regarding claims 4-6, Robinson further teaches associating the share of the device with a value identifying a revision of the share and communicating with the another device to perform processing of matching the revision of the share of the device having been updated on a basis of the acquired number with a revision of the corresponding share of the another device having been updated on the basis of the number (Assigning a version number to the updated share and exchange version numbers) - see claim 1.

Regarding claim 7, Robinson further teaches associating the revision of the share of the device with access information to the share of the revision (Assigning version number and exchanging the information during authentication (which gives access to password)) - see claim 1.

Regarding claim 8, Robinson teaches that the device and the another device are in different environments - see figure 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 9,230,075) in view of Gryb et al. (US 2020/0389304), and further in view of Malluhi et al. (US 2020/0250146).
The teachings of Robinson and Gryb are relied upon for the reasons set forth above.
Regarding claim 8, Robinson and Gryb do not teach that the different environments are different groups of cloud servers managed and operated by different entities. 
Malluhi teaches a system wherein secret shares are stored on different storage nodes, such as different cloud servers.  Therefore, a cloud server will have no way of comprising the encryption secret key (thus implying they are managed by different entities) - see [0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robinson and Gryb by storing the shares on different groups of cloud servers, for the purpose of maintaining zero-knowledge of the encryption key amongst cloud entities, and therefore providing security, based upon the beneficial teachings provided by Malluhi.  
	
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Fan et al. (US 2020/0228325) which teaches “Since any arithmetic circuit can be represented as a set of addition and multiplication gates, the online phase focuses on how to compute the addition and multiplication securely. A multiparty addition enables multiple parties to add different shares of I different values to generate a sum, and the multiparty addition also includes subtraction by negating the appropriate values to perform subtraction” - see [0036].  However, the prior art does not teach or suggest the limitations of claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495